  Case 3:19-cv-01099-BEN-NLS Document 15 Filed 09/23/20 PageID.728 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Clara Ann Kelley
                                                            Civil Action No. 19-cv-01099-BEN-NLS

                                              Plaintiff,
                                       V.
Andrew Saul, Commissioner of Social                           JUDGMENT IN A CIVIL CASE
Security


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court finds that the ALJ' s decision to deny Plaintiffs benefits as supported by substantial
evidence. Accordingly, the Court DENIES Plaintiffs motion for summaryjudgment and GRANTS
Defendant's motion for summary judgment. The administrative law judge's decision is AFFIRMED.
The Clerk is directed to enter judgment in favor of Defendant and against Plaintiff, and to close the
docket pursuant to 28 U.S.C. § 636(b) (b )( 4)( c )(1 ).




Date:          9/23/20                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ M. Exler
                                                                                       M. Exler, Deputy
